       Case 4:18-cv-05434-JSW Document 79 Filed 10/24/19 Page 1 of 3



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)   Jordan R. Jaffe (Bar No. 254886)
 2 jamesasperger@quinnemanuel.com      jordanjaffe@quinnemanuel.com
   Yury Kapgan (Bar No. 218366)        Iman Lordgooei (Bar No. 251320)
 3
   yurykapgan@quinnemanuel.com         imanlordgooei@quinnemanuel.com
 4 Pushkal Mishra (Bar No. 298695)     Jonathan Tse (Bar. No. 305468)
   pushkalmishra@quinnemanuel.com      jonathantse@quinnemanuel.com
 5 865 S. Figueroa Street, 10th Floor  50 California Street, 22nd Floor
   Los Angeles, CA 90017               San Francisco, CA 94111
 6 Telephone: (213) 443-3000           Telephone: (415) 875-6600
 7 Facsimile: (213) 443-3100           Facsimile: (415) 875-6700

 8 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 9 Victoria F. Maroulis (Bar No. 202603)
   victoriamaroulis@quinnemanuel.com
10
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100

13 Attorneys for Defendants

14 BlackBerry Limited and BlackBerry Corporation

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
      FACEBOOK, INC.,                              Case No. 4:18-cv-05434-JSW
19
             Plaintiff,
20                                                 BLACKBERRY’S NOTICE OF
                    v.                             SUPPLEMENTAL AUTHORITY AS
21                                                 REQUESTED BY THE COURT (DKT. 78)
      BLACKBERRY LIMITED, and
22
      BLACKBERRY CORPORATION,
23          Defendants.
24

25

26
27

28

                                                                   CASE NO. 4:18-CV-05434-JSW
                                           BLACKBERRY’S NOTICE OF SUPPLEMENTAL AUTHORITY
       Case 4:18-cv-05434-JSW Document 79 Filed 10/24/19 Page 2 of 3



 1         Pursuant to the Court’s order to “submit the October 11, 2006 office action appealed in Exhibit

 2 2, as well as any response and decision resulting from that appeal,” (Dkt. 78 at 13), BlackBerry

 3 Limited and BlackBerry Corporation (collectively, “BlackBerry”) hereby respectfully submit:

 4

 5        Exhibit A, a true and correct copy of the October 11, 2006 USPTO Office Action issued in
 6         U.S. Patent App. No. 09/728,827;

 7        Exhibit B, a true and correct copy of the March 27, 2007 Patentee Appeal Brief responsive to
 8         Exhibit A; and

 9        Exhibit C, a true and correct copy of the July 20, 2007 USPTO Notice of Allowance
10         responsive to Exhibit B.

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    -1-                 CASE NO. 4:18-CV-05434-JSW
                                                BLACKBERRY’S NOTICE OF SUPPLEMENTAL AUTHORITY
      Case 4:18-cv-05434-JSW Document 79 Filed 10/24/19 Page 3 of 3



 1 DATED: October 24, 2019             QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
 2

 3
                                      By /s/ Iman Lordgooei
 4
                                        Kevin P.B. Johnson (Bar No. 177129)
 5                                      kevinjohnson@quinnemanuel.com
                                        Victoria Maroulis (Bar No. 202603)
 6                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
 7                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
 8
                                        Facsimile: (650) 801-5100
 9
                                        Jordan R. Jaffe (Bar No. 254886)
10                                      jordanjaffe@quinnemanuel.com
                                        Iman Lordgooei (Bar No. 251320)
11                                      imanlordgooei@quinnemanuel.com
12                                      Jonathan Tse (Bar. No. 305468)
                                        jonathantse@quinnemanuel.com
13                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
14                                      Telephone: 415-875-6600
                                        Facsimile: 415-875-6700
15

16                                      James R. Asperger (Bar No. 83188)
                                        jamesasperger@quinnemanuel.com
17                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
18                                      Pushkal Mishra (Bar No. 298695)
                                        pushkalmishra@quinnemanuel.com
19                                      865 S. Figueroa Street, 10th Floor
20                                      Los Angeles, CA 90017
                                        Telephone: (213) 443-3000
21                                      Facsimile: (213) 443-3100

22                                      Attorneys for Defendants BLACKBERRY
                                        LIMITED and BLACKBERRY CORPORATION
23

24

25

26
27

28

                                         -2-                CASE NO. 4:18-CV-05434-JSW
                                                    BLACKBERRY’S NOTICE RE IPR FILINGS
